Case 1:19-cv-00007-CBA-VMS Document 70-7 Filed 03/04/19 Page 1 of 7 PageID #: 7083




                         Exhibit 7
U.S. Probes Web of Businesses for Ties to Alleged Hezbollah Supporters - WSJ
                                                 Case 1:19-cv-00007-CBA-VMS Document 70-7 Filed 03/04/19 Page 2 of 7 PageID #: 7084                                                                        Subscribe Now   Sign In

                                                         Home       World      U.S.   Politics   Economy         Business   Tech   Markets    Opinion     Life & Arts   Real Esate   WSJ. Magazine                    Search




               DOW JONES, A NEWS CORP COMPANY

            DJIA Futures 25533 0.03% ▲                     S&P 500 F 2844.00 0.05% ▲                 Stoxx 600 392.06 0.39% ▲           U.S. 10 Yr 5/32 Yield 2.958% ▲          Crude Oil 69.51 -0.14% ▼   Euro 1.1647 0.03% ▲


                                            MARKETS                                        OPINION                                    TECH                                      POLITICS                          ARTS
                                            CFTC Nears Full                                Rethinking the Best                        ‘The Mobile Industry’s                    Trump, Aides Diverge              ‘Mission: Im
                                            Strength as Democrat                           Universities in the                        Never Seen Anything                       Further on Russia                 Fallout’ Re
                                            Coasts Through ...                             World                                      Like This’: An ...                                                          Under Plea




                               WORLD

                               U.S. Probes Web of Businesses for Ties to Alleged Hezbollah
                               Supporters
                               Report points to a broad network of associates tied to the Amhaz brothers potentially operating in violation of U.S. sanctions




https://www.wsj.com/...NTUcTizSBFhEG1rQQoZpz/ZI3HsXfIgfUCzzNo3JbaKaDbG28oELa7SPtz+/PWyKBGmkeYIGUxj1QX8hEKIf2LemmT/olXF+yXNPek/5mEYsVMdL83UEAGfKTf4w54bg1piAHGQibwdp5mENQ%3D%3D&reflink=article_email_share[7/27/2018 9:10:12 AM]
U.S. Probes Web of Businesses for Ties to Alleged Hezbollah Supporters - WSJ
                                                 Case 1:19-cv-00007-CBA-VMS Document 70-7 Filed 03/04/19 Page 3 of 7 PageID #: 7085




                               A Hezbollah fighter in Assal al-Ward, Syria, in 2015. The U.S. is scrutinizing individuals and companies for possible ties to supporters of the terrorist
                               group. PHOTO: BASSEM MROUE/ASSOCIATED PRESS


                                              By Ian Talley in Washington, Nazih Osseiran in Beirut and Asa Fitch in Dubai                                  3 COMMENTS
                                              July 27, 2018 5:30 a.m. ET


                                              U.S. intelligence officials are probing a transcontinental network of real-estate, weapons and
                                              electronic firms for ties to two Lebanese men blacklisted for their alleged support of terrorist group
                                              Hezbollah, according to people familiar with the matter.

                                              The U.S. Treasury probe of the Lebanon-based network comes as the Trump administration ramps up
                                              pressure against Iran and its proxies like Hezbollah.

                                              Under scrutiny are individuals and companies tied to two men sanctioned in 2014 for purchasing
                                              sophisticated electronics for Hezbollah to develop military drones. The Obama administration accused
                                              the two Lebanese brothers, Kamel Mohamed Amhaz and Issam Mohamed Amhaz, of using Stars
                                              Group Holding company of Lebanon and its subsidiaries to buy drone technology.



https://www.wsj.com/...NTUcTizSBFhEG1rQQoZpz/ZI3HsXfIgfUCzzNo3JbaKaDbG28oELa7SPtz+/PWyKBGmkeYIGUxj1QX8hEKIf2LemmT/olXF+yXNPek/5mEYsVMdL83UEAGfKTf4w54bg1piAHGQibwdp5mENQ%3D%3D&reflink=article_email_share[7/27/2018 9:10:12 AM]
U.S. Probes Web of Businesses for Ties to Alleged Hezbollah Supporters - WSJ
                                               Case
                                              Public and1:19-cv-00007-CBA-VMS               Document
                                                         private documents gathered by a nonprofit          70-7
                                                                                                   advising the      Filed
                                                                                                                U.S. on      03/04/19
                                                                                                                        national             Page
                                                                                                                                 security threats         4 of 7 PageID #: 7086
                                              point to a broad web of associates tied to the Amhaz network, potentially operating in violation of
                                              U.S. sanctions.
                                                                                                                                                                      Most Popular Videos
                                              Washington-based C4ADS, the nonprofit, documented the broader Amhaz-linked network in a report
                                              last month, mapping out connections through corporate registries, real-estate records and other                         1.    Can Grownups Do the
                                                                                                                                                                            Floss?
                                              documents.

                                                                                               The report is being reviewed by Treasury officials                     2.    Highlights From
                                                                                                                                                                            Facebook's Stock-
                                                                                               and other national-security officials, according to                          Sinking Earnings Call

                                                                                               people familiar with the matter, raising the possibility
                                                                                               of additional sanctions and other legal action against
                                                                                                                                                                      3.    Pakistan Elections:
                                                                                                                                                                            What's Next?

                                                                                               the network.

                                                                                               Previous reports by C4ADS, whose board and staff
                                                                                                                                                                      4.    35-Room Waterfront
                                                                                                                                                                            Mansion Within
                                                                                                                                                                            Commuting Distance of
                                                                                               include several former U.S. national security officials,                     New York City
                                              Kamel Amhaz attending an auction in Beirut in    have been followed by U.S. action. For example, the
                                              2008. PHOTO: AP                                  group detailed in 2016 how Chinese conglomerate                        5.    Tour de France: When
                                                                                                                                                                            the Cycling Circus
                                                                                               Dandong Hongxiang Industrial Development Co.was                              Comes to Town

                                              likely aiding North Korea’s nuclear program. Three months later, the U.S. sanctioned the company.
                                                                                                                                                                      Most Popular Articles
                                              Asked about the case, a Treasury official said the department “does not telegraph sanctions or
                                              prospective actions, and does not comment on investigations.”
                                                                                                                                                                      1.    Trump Organization
                                                                                                                                                                            Finance Chief Called to
                                                                                                                                                                            Testify Before Grand
                                                                                                                                                                            Jury
                                              The latest C4ADS report zeroes in on five individuals, Mohammad Al Barghouthy, of the United Arab
                                              Emirates; Ali Abu Adas, of Jordan; and three Lebanese men, Achraf Assem Safieddine, Hussein Fahd                        2.    Juncker’s Trade Pitch to
                                                                                                                                                                            Trump: ‘I Can Be Stupid,
                                              Rahal and Jihad Hussein El Anan. It estimates their collective real-estate assets are worth more than                         as Well’
                                              $100 million.
                                                                                                                                                                      3.    Fiat Chrysler Chief Was
                                                                                                                                                                            Seriously Ill for More
                                              “There is compelling evidence the wider Amhaz network had the infrastructure to move substantial                              Than a Year
                                              amounts of money, as well as market access to small electronics and arms procurement, while also
                                              maintaining a significant property and commercial footprint,” said C4ADS. “Individual partners are                      4.    Facebook Suffers Worst-
                                                                                                                                                                            Ever Drop in Market
                                              also connected to a potential Hezbollah operation, as well as corruption schemes in Liberia and money                         Value

                                              laundering activity in Lebanon and possibly the U.S.,” the group said.
                                                                                                                                                                      5.    DOJ Probes TV Station
                                                                                                                                                                            Owners Over Advertising
                                              C4ADS noted its report doesn’t definitively determine illicit activity, but rather shows “how                                 Sales

                                              sanctioned entities and individuals may be able to use corporate and real estate-related obfuscation to
                                              evade and adapt to sanctions.”

                                              According to documents reviewed by The Wall Street Journal, Mssrs. Abu Adas and Barghouthy are
                                              founders and longtime owners of Amhaz companies sanctioned in 2014. Mr. Barghouthy was the

https://www.wsj.com/...NTUcTizSBFhEG1rQQoZpz/ZI3HsXfIgfUCzzNo3JbaKaDbG28oELa7SPtz+/PWyKBGmkeYIGUxj1QX8hEKIf2LemmT/olXF+yXNPek/5mEYsVMdL83UEAGfKTf4w54bg1piAHGQibwdp5mENQ%3D%3D&reflink=article_email_share[7/27/2018 9:10:12 AM]
U.S. Probes Web of Businesses for Ties to Alleged Hezbollah Supporters - WSJ
                                               Caseshareholder
                                              majority 1:19-cv-00007-CBA-VMS              Document
                                                               of a sanctioned subsidiary of              70-7
                                                                                             the Stars Group,    Filed 03/04/19
                                                                                                              Dubai-based              Page
                                                                                                                          Unique Stars Mobile                     5 of 7 PageID #: 7087
                                              Phones LLC, until at least late 2017. Official Lebanese documents also list both men as founders and
                                              directors of Fast Link SAL, another sanctioned firm whose name was changed earlier this year.

                                              While the U.S. Treasury won’t comment on the case, department officials say engaging with
                                              blacklisted entities is a violation of U.S. law that can incur sanctions and enforcement action.


                                              Sanctioned Ties
                                              A network of individuals, companies and real estate linked to two Lebanese brothers sanctioned by the
                                              U.S. is being scrutinized by the U.S. Treasury.

                                              The individuals
                                                                                                                                                Stars
                                                  Amhaz brothers                                                   Companies
                                                                                                                                               Group
                                                  Kamel Mohamed Amhaz and Issam Mohamed                            sanctioned in 2014           Stars
                                                                                                                                               Holding
                                                  Amhaz were sanctioned for allegedly using                                                    Group
                                                                                                                   SUBSIDIARIES
                                                  their cellphone and other companies to help                                                  Holding
                                                  U.S.-designated terror group Hezbollah
                                                  develop drones used in military operations. Unique
                                                                                              Stars Mobile                                  Teleserve
                                                  Shareholders
                                                                                                Unique                     Stars              Plus*
                                                  Mohammad Al Barghouthy and                    Phones                                      Teleserve
                                                                                              Stars Mobile             International        Lebanon
                                                  Ali Abu Adas are shareholders in two            UAE                      Stars              Plus*
                                                                                                Phones                     China
                                                  of the Amhaz companies sanctioned                                    International        Lebanon
                                                                                                  UAE      Stars
                                                  in 2014. They also own nearly $70 million in                             China
                                                                                                    Communications
                                                  Dubai real estate and co-own five cellphone              Stars
                                                                                                        Offshore                  Fast Link
                                                  companies in Dubai.                               Communications
                                                                                                        Lebanon                   Lebanon
                                                  Lebanon connections                                   Offshore                  Fast Link
                                                  Hussein Fahd Rahal, Jihad Hussein El Anan and         Lebanon    Stars          Lebanon
                                                  Achraf Assem Safieddine play a role in Amhaz and             Communications
                                                  other companies, including cellphones, a weapons                 Stars
                                                                                                                  Lebanon              January 2018
                                                  seller and an oil firm.                                      Communications          name change
                                                                                                                  Lebanon
                                              Key unsanctioned companies of interest
                                                                                                                                             KAF
                                                                        Liban        REAL ESTATE Infinity                CELLPHONE
                                                                                     COMPANIES Commercial                COMPANIES        Investment
                                                   Special              Stars*                                                               KAF
                                                                        Liban                          Infinity                            Lebanon
                                                 Operations            Lebanon                        California                          Investment
                                                   Special              Stars*             PremiereCommercial                Sell Site
                                                   Group                                                                                   LebanonFast Telecom
                                                 Operations            Lebanon            Equities andCalifornia             Telecom
                                                  Lebanon                                  Premiere                          Sell Site              Electronics
                                                   Group                               Investment Group                       UAE        Digimob Fast Telecom
                                                                       Amhaz              Equities and                       Telecom                 Trading
                                                  Lebanon                                  California                                     Phone     Electronics
                                                                      Original         Investment Group                       UAE
                                                                                                                     Arkan Express       Digimob       UAE
                                               Issued special          Amhaz                                                               UAE       Trading
                                                                      Lebanon              California                 International       Phone
                                               license to sell arms Original                                                                           UAE
                                                                                           Unique Stars              Arkan Express
                                               to the Lebanese army,  Lebanon                                            Telecom           UAE
                                                                           Arctic North    International              International
                                               internal security forces,                   Unique  Stars     Has same      UAE
                                               state security and customs.Company for       Hong Kong                    Telecom
                                                                           Arctic North    International     address as three
                                                                         General Trading                                   UAE
                                                                                                             sanctioned companies
                                                                          Company for       Hong Kong
                                                                            Lebanon                          on corporate forms.
                                                                         General Trading
                                              *Recently-accessed corporate records say the company is ‘under dissolution’

https://www.wsj.com/...NTUcTizSBFhEG1rQQoZpz/ZI3HsXfIgfUCzzNo3JbaKaDbG28oELa7SPtz+/PWyKBGmkeYIGUxj1QX8hEKIf2LemmT/olXF+yXNPek/5mEYsVMdL83UEAGfKTf4w54bg1piAHGQibwdp5mENQ%3D%3D&reflink=article_email_share[7/27/2018 9:10:12 AM]
U.S. Probes Web of Businesses for Ties to Alleged Hezbollah Supporters - WSJ
                                                 Case 1:19-cv-00007-CBA-VMS Document 70-7 Filed 03/04/19 Page 6 of 7 PageID #: 7088
                                              Source: C4ADS


                                              Mr. Abu Adas, in an interview from Lebanon, denied partnering with the Amhaz brothers or
                                              Hezbollah. Responding to allegations in the C4ADS report, he provided copies of official Lebanese
                                              documents stating neither he nor Mr. Barghouthy were shareholders in two companies with names
                                              similar to the sanctioned firms. Another letter he provided from an international accounting firm said a
                                              separate Dubai-based business Mr. Abu Adas owns had no shareholding in the sanctioned Lebanese
                                              companies.

                                              C4ADS said it didn’t make any of the claims Mr. Abu Adas disputed with the documents.


                                                                                         –– ADVERTISEMENT ––




                                              An executive at Mr. Abu Adas’s Dubai-based mobile-phone distributor, Fast Telecom, said Kamel
                                              Amhaz had been a customer when Mr. Amhaz had a company in Dubai several years ago and might
                                              have created false links between his Lebanese business and Fast Telecom to make his business appear
                                              more legitimate.

                                              Repeated attempts to reach Mssrs. Amhaz and Barghouthy directly and through their companies were
                                              unsuccessful.

                                              Corporate records show the three Lebanese men C4ADS connected to the Amhaz brothers—Mssrs.
                                              Safieddine, Anan and Rahal—have been involved in firms founded or run by the blacklisted men,
                                              including an arms-importing company. Recent corporate records for Lebanese firm Liban Stars SAL,
                                              for example, list Mssrs. Safieddine and Anan as the primary owners alongside Kamel Amhaz.
https://www.wsj.com/...NTUcTizSBFhEG1rQQoZpz/ZI3HsXfIgfUCzzNo3JbaKaDbG28oELa7SPtz+/PWyKBGmkeYIGUxj1QX8hEKIf2LemmT/olXF+yXNPek/5mEYsVMdL83UEAGfKTf4w54bg1piAHGQibwdp5mENQ%3D%3D&reflink=article_email_share[7/27/2018 9:10:12 AM]
U.S. Probes Web of Businesses for Ties to Alleged Hezbollah Supporters - WSJ
                                                 Case 1:19-cv-00007-CBA-VMS Document 70-7 Filed 03/04/19 Page 7 of 7 PageID #: 7089
                                              In interviews, the three men said they had never sold arms to Hezbollah or supported the group.

                                              “It’s stupid to think that there is a company in Lebanon importing weapons and selling them to
                                              Hezbollah,” Mr. Safieddine, who co-founded two of the companies sanctioned in 2014, said in an
                                              interview from Lebanon. “We did not do it,” he said, adding that the partners closed the weapons firm
                                              in 2015.

                                              Mr. Safieddine also owns U.S. real estate. Mr. Safieddine, along with a man named Bill Jamal—who
                                              is registered in state records as managing several companies linked to the Lebanese businessman—is
                                              associated with more than 30 U.S. property deals.

                                              “He is a wonderful human being and he pays his taxes year after year,” Mr. Jamal said of Mr.
                                              Safieddine.

                                              Write to Ian Talley at Ian.Talley@wsj.com, Nazih Osseiran at Nazih.Osseiran@wsj.com and Asa
                                              Fitch at Asa.Fitch@wsj.com


                                               HIDE COMMENTS (3)




https://www.wsj.com/...NTUcTizSBFhEG1rQQoZpz/ZI3HsXfIgfUCzzNo3JbaKaDbG28oELa7SPtz+/PWyKBGmkeYIGUxj1QX8hEKIf2LemmT/olXF+yXNPek/5mEYsVMdL83UEAGfKTf4w54bg1piAHGQibwdp5mENQ%3D%3D&reflink=article_email_share[7/27/2018 9:10:12 AM]
